Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-139817-22 IMPORTANT NOTICE REGARDING THE CONDITIONS FOR THIS OFFERING OF ASSET-BACKED SECURITIES The asset-backed securities referred to in these materials are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that may change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in these materials. Our obligation to sell securities to you is conditioned on the securities having the characteristics described in these materials. If we determine that condition is not satisfied in any material respect, we will notify you, and neither the issuer nor the underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. STATEMENT REGARDING THIS FREE WRITING PROSPECTUS The Depositor has filed a registration statement (including the prospectus (the "Prospectus")) with the SEC for the offering to which this communication relates. Before you invest, you should read the Prospectus in the registration statement and other documents the Depositor has filed with the SEC for more complete information about the Depositor, the issuing trust and this offering. You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov . Alternatively, the Depositor or Goldman, Sachs & Co., the underwriter for this offering, will arrange to send the Prospectus to you if you request it by calling toll-free 1-866-471-2526. IMPORTANT NOTICE RELATING TO AUTOMATICALLY GENERATED EMAIL DISCLAIMERS ANY LEGENDS, DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR AT THE BOTTOM OF THE E-MAIL COMMUNICATION TO WHICH THIS FREE WRITING PROSPECTUS IS ATTACHED RELATING TO (1) THESE MATERIALS NOT CONSTITUTING AN OFFER (OR A SOLICITATION OF AN OFFER), (2) NO REPRESENTATION THAT THESE MATERIALS ARE ACCURATE OR COMPLETE AND MAY NOT BE UPDATED OR (3) THESE MATERIALS POSSIBLY BEING CONFIDENTIAL ARE NOT APPLICABLE TO THESE MATERIALS AND SHOULD BE DISREGARDED. SUCH LEGENDS, DISCLAIMERS OR OTHER NOTICES HAVE BEEN AUTOMATICALLY GENERATED AS A RESULT OF THESE MATERIALS HAVING BEEN SENT VIA BLOOMBERG OR ANOTHER SYSTEM. This material is for your information. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. The information contained in this material may not pertain to any securities that will actually be sold. The information contained in this material may be based on assumptions regarding market conditions and other matters as reflected in this material. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned in this material or derivatives of those securities (including options). Information contained in this material is current as of the date appearing on this material only and supersedes all prior information regarding the securities and assets referred to in this material. Goldman, Sachs & Co. does not provide accounting, tax or legal advice. In addition, subject to applicable law, you may disclose any and all aspects of any potential transaction or structure described herein that are necessary to support any U.S. federal income tax benefits, without Goldman, Sachs & Co. imposing any limitation of any kind. GSAA 0710 - As of 9/1/07 All records Stats Count:414 Schedule Balance:$167,529,246.51 AverageSched Bal:$404,660.02 Maximum PBAL:$2,000,000.00 GrossWAC:6.947 NetWAC:6.684 OTERM:351 RTERM:349 ATERM:357 AGE:3 DTI:39.168 Original LTV:73.596 Combined LTV (Incl. Silent 2nds):78.200 FICO:726.715 Current Rate Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 5.001 - 5.500 1 171,405.50 0.10 752 5.250 80.00 80.00 0.00 0.00 0.00 100.00 0.00 0.00 0.00 0.00 5.501 - 6.000 15 7,463,853.88 4.46 751 5.935 69.92 71.53 4.83 39.39 24.55 38.55 22.55 0.00 5.09 0.00 6.001 - 6.500 98 49,961,605.78 29.82 743 6.385 69.76 75.67 12.78 38.43 32.73 41.53 49.96 2.31 0.37 0.00 6.501 - 7.000 128 51,784,041.85 30.91 728 6.802 71.61 76.32 7.76 38.82 36.31 51.86 33.03 8.26 4.11 0.00 7.001 - 7.500 74 28,208,439.79 16.84 713 7.276 76.72 81.28 17.32 40.62 38.27 76.68 33.31 7.47 10.12 0.00 7.501 - 8.000 46 15,389,169.63 9.19 698 7.738 78.41 82.79 18.49 41.20 45.97 74.81 36.55 6.66 11.11 0.00 8.001 - 8.500 33 10,198,729.15 6.09 710 8.247 83.69 84.79 9.57 39.76 44.74 43.91 49.16 12.66 41.27 0.00 8.501 - 9.000 15 3,051,320.20 1.82 705 8.747 84.90 88.95 4.92 38.67 74.39 57.96 4.92 3.36 48.97 0.00 9.001 - 9.500 4 1,300,680.73 0.78 733 9.380 90.00 90.00 0.00 23.45 0.00 0.00 47.95 0.00 100.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Scheduled Balance Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 < 50,000.00 1 48,542.40 0.03 650 8.625 90.00 90.00 0.00 25.81 100.00 100.00 0.00 0.00 100.00 0.00 50,000.01 - 75,000.00 10 660,278.77 0.39 694 7.274 60.49 60.49 16.34 35.34 61.23 51.24 8.12 0.00 8.23 0.00 75,000.01 - 100,000.00 12 1,082,566.58 0.65 721 7.567 73.27 74.19 33.84 41.01 59.81 34.45 9.24 25.63 17.87 0.00 100,000.01 - 125,000.00 21 2,364,541.69 1.41 709 7.732 77.95 78.89 13.94 38.87 52.54 52.25 4.29 27.64 24.00 0.00 125,000.01 - 150,000.00 25 3,467,088.11 2.07 720 7.099 70.01 71.37 31.70 38.46 51.90 51.98 20.00 15.80 19.70 0.00 150,000.01 - 200,000.00 39 6,943,273.49 4.14 721 7.151 77.86 81.94 22.57 36.98 33.65 82.49 14.54 14.74 28.21 0.00 200,000.01 - 250,000.00 41 9,140,031.84 5.46 705 7.115 74.50 80.48 14.41 39.48 42.52 72.69 14.60 22.50 9.36 0.00 250,000.01 - 300,000.00 39 10,788,357.65 6.44 705 7.368 81.12 89.06 5.17 41.18 43.68 84.61 18.40 13.32 33.03 0.00 300,000.01 - 350,000.00 25 8,009,371.79 4.78 721 6.878 78.74 91.23 3.88 43.74 19.90 75.34 28.71 8.05 3.83 0.00 350,000.01 - 400,000.00 21 7,892,472.00 4.71 718 6.905 76.95 86.63 5.03 43.78 38.86 71.22 57.82 4.76 14.34 0.00 400,000.01 - 450,000.00 20 8,722,128.08 5.21 730 7.178 80.53 84.87 10.27 41.36 35.04 60.16 49.65 0.00 34.93 0.00 450,000.01 - 500,000.00 35 16,793,193.60 10.02 724 6.935 73.70 76.91 14.19 39.41 43.00 39.25 57.02 5.83 0.00 0.00 500,000.01 - 550,000.00 32 16,818,630.09 10.04 730 6.889 74.29 79.30 18.60 37.11 37.70 59.89 34.66 3.02 0.00 0.00 550,000.01 - 600,000.00 20 11,483,669.18 6.85 738 6.749 71.54 74.81 0.00 40.35 49.84 34.82 54.77 0.00 0.00 0.00 600,000.01 - 650,000.00 20 12,642,354.68 7.55 719 7.264 77.82 84.73 14.84 41.87 24.68 45.07 35.02 0.00 14.65 0.00 650,000.01 - 700,000.00 16 10,970,343.10 6.55 727 6.570 69.22 72.37 12.51 42.17 37.67 43.60 56.54 6.17 0.00 0.00 700,000.01 - 750,000.00 7 5,064,761.71 3.02 746 6.729 77.77 81.95 0.00 41.40 43.47 42.29 43.08 0.00 0.00 0.00 750,000.01 - 800,000.00 2 1,532,000.00 0.91 744 6.384 80.00 84.91 0.00 39.06 0.00 100.00 100.00 50.91 0.00 0.00 800,000.01 - 850,000.00 2 1,683,895.14 1.01 778 6.562 67.22 74.70 0.00 38.25 50.16 49.84 50.16 0.00 0.00 0.00 850,000.01 - 900,000.00 5 4,381,727.39 2.62 725 6.650 73.08 73.71 19.81 30.97 39.87 59.87 0.00 0.00 0.00 0.00 950,000.01 - 1,000,000.00 6 5,917,717.82 3.53 721 6.751 66.04 68.79 0.00 37.51 16.86 49.95 66.27 0.00 0.00 0.00 1,100,000.01 - 1,200,000.00 4 4,517,511.22 2.70 740 6.745 69.37 71.82 24.76 30.29 24.76 24.76 50.19 0.00 0.00 0.00 1,300,000.01 - 1,400,000.00 4 5,345,845.02 3.19 760 6.995 60.37 62.51 0.00 41.50 75.46 49.40 0.00 0.00 0.00 0.00 1,400,000.01 - 1,500,000.00 4 5,790,550.87 3.46 730 6.744 65.78 65.78 0.00 35.00 24.45 49.15 25.39 0.00 0.00 0.00 1,500,000.01 - 1,600,000.00 1 1,543,000.00 0.92 749 7.250 79.13 79.13 0.00 44.73 0.00 0.00 100.00 0.00 0.00 0.00 1,900,000.01 - 2,000,000.00 2 3,925,394.29 2.34 770 6.436 53.51 53.51 49.05 29.01 0.00 0.00 50.95 0.00 0.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 3, 2007 12:18 Page 1 of 5 GSAA 0710 - As of 9/1/07 All records Original Term Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 180 20 7,384,817.19 4.41 738 6.504 70.76 70.76 12.47 39.39 27.20 9.16 0.00 6.48 7.50 0.00 240 5 1,252,303.21 0.75 735 6.714 64.20 64.20 0.00 36.25 85.26 100.00 0.00 38.25 0.00 0.00 360 389 158,892,126.11 94.84 726 6.969 73.80 78.66 11.77 39.19 36.89 55.45 40.63 5.67 8.63 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 RemTerm Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 120.001 - 180.000 20 7,384,817.19 4.41 738 6.504 70.76 70.76 12.47 39.39 27.20 9.16 0.00 6.48 7.50 0.00 180.001 - 240.000 5 1,252,303.21 0.75 735 6.714 64.20 64.20 0.00 36.25 85.26 100.00 0.00 38.25 0.00 0.00 300.001 - 360.000 389 158,892,126.11 94.84 726 6.969 73.80 78.66 11.77 39.19 36.89 55.45 40.63 5.67 8.63 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Age Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 < 0 20 4,946,200.00 2.95 699 7.504 81.67 81.67 24.08 42.34 57.32 96.02 19.00 45.73 40.20 0.00 1 - 2 165 59,904,187.11 35.76 715 7.284 75.61 78.42 20.74 39.43 43.48 73.02 31.40 12.22 17.71 0.00 3 - 4 217 97,738,776.03 58.34 735 6.725 72.00 77.97 5.52 38.78 30.73 39.92 44.24 0.38 1.70 0.00 5 - 6 11 4,836,831.67 2.89 734 6.667 72.54 76.47 12.65 41.55 55.09 52.31 32.39 0.00 0.00 0.00 7 - 8 1 103,251.70 0.06 717 7.750 80.00 80.00 0.00 52.60 100.00 0.00 0.00 0.00 0.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 States Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 CA 92 48,468,352.85 28.93 742 6.744 70.73 76.06 7.10 38.63 33.13 45.58 45.17 0.00 3.06 0.00 NY 50 23,500,716.29 14.03 729 6.896 74.97 81.71 16.05 37.75 22.45 52.35 44.34 0.00 5.63 0.00 FL 40 13,622,727.37 8.13 706 7.021 73.38 75.12 8.90 40.30 51.18 51.08 33.20 27.89 8.87 0.00 MD 22 8,927,344.40 5.33 708 7.004 79.26 82.69 17.79 39.16 55.56 95.57 23.92 5.37 31.15 0.00 CO 12 5,895,312.20 3.52 756 6.615 62.26 68.46 2.51 38.21 11.08 35.52 52.55 0.00 4.29 0.00 OR 13 5,501,659.62 3.28 734 7.268 79.29 81.65 11.40 40.20 23.13 40.01 34.83 0.00 16.28 0.00 VA 13 4,839,778.09 2.89 708 7.040 68.79 76.32 7.61 42.38 45.90 83.06 23.16 12.05 0.00 0.00 TX 12 4,780,680.73 2.85 715 7.350 73.42 77.36 25.32 37.96 62.76 85.49 29.58 0.00 0.00 0.00 NJ 12 4,723,523.08 2.82 728 7.012 75.49 82.60 11.16 44.61 62.02 63.83 29.74 0.00 5.33 0.00 WA 15 4,304,597.55 2.57 716 7.136 74.83 76.49 3.05 42.84 49.37 36.40 55.60 13.29 6.90 0.00 Other 133 42,964,554.33 25.65 719 7.091 76.03 79.63 15.34 39.26 37.77 53.94 33.14 10.53 13.43 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Original LTV Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 0.001 - 50.000 20 6,750,584.88 4.03 754 6.451 39.61 39.61 7.49 35.59 44.19 25.28 31.92 3.48 0.00 0.00 50.001 - 60.000 19 10,411,616.93 6.21 750 6.496 55.64 56.23 0.00 38.88 43.63 21.84 64.84 0.80 0.00 0.00 60.001 - 70.000 79 43,583,141.99 26.02 734 6.738 67.03 69.01 15.43 36.26 48.83 31.30 41.26 3.43 0.00 0.00 70.001 - 75.000 43 19,366,094.89 11.56 725 6.828 74.37 78.31 12.56 38.71 38.27 40.03 31.48 1.76 0.00 0.00 75.001 - 80.000 197 73,156,276.68 43.67 719 7.029 79.71 87.95 7.15 41.27 28.71 73.42 36.40 7.64 0.00 0.00 80.001 - 85.000 11 2,507,116.74 1.50 710 7.449 84.72 84.72 40.37 43.00 41.40 100.00 0.00 14.34 100.00 0.00 85.001 - 90.000 30 8,201,594.00 4.90 712 8.243 89.20 89.20 21.64 37.99 36.99 59.67 43.91 15.29 100.00 0.00 90.001 - 95.000 6 1,751,129.13 1.05 737 7.596 94.99 94.99 49.20 40.04 22.66 100.00 32.98 15.99 100.00 0.00 95.001 - 100.000 9 1,801,691.27 1.08 723 7.186 99.64 99.64 59.80 38.27 0.00 100.00 42.31 18.08 100.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 3, 2007 12:18 Page2 of 5 GSAA 0710 - As of 9/1/07 All records Combined LTV (Incl. Silent 2nds) Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 0.001 - 50.000 20 6,750,584.88 4.03 754 6.451 39.61 39.61 7.49 35.59 44.19 25.28 31.92 3.48 0.00 0.00 50.001 - 60.000 18 10,011,616.93 5.98 753 6.496 55.48 55.48 0.00 38.88 41.37 18.72 63.43 0.83 0.00 0.00 60.001 - 70.000 71 37,070,439.65 22.13 738 6.717 66.79 66.79 16.26 36.10 55.52 27.57 41.06 4.03 0.00 0.00 70.001 - 75.000 35 16,178,437.64 9.66 726 6.774 73.32 74.38 11.87 36.73 43.43 33.28 39.47 2.11 0.00 0.00 75.001 - 80.000 100 38,321,116.47 22.87 708 7.213 78.46 79.49 9.79 40.47 45.09 49.79 39.52 12.81 0.00 0.00 80.001 - 85.000 13 3,923,245.62 2.34 714 7.110 83.02 84.23 25.80 39.17 26.46 100.00 0.00 9.16 63.90 0.00 85.001 - 90.000 61 24,570,701.76 14.67 719 7.297 81.80 89.50 11.00 40.88 23.78 69.79 50.51 7.86 33.38 0.00 90.001 - 95.000 20 8,559,251.03 5.11 743 7.208 82.06 94.72 24.06 41.38 4.64 100.00 16.53 3.27 20.46 0.00 95.001 - 100.000 76 22,143,852.53 13.22 724 6.834 81.29 99.90 7.41 41.76 10.84 100.00 24.74 1.47 8.14 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Lien Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 1 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 FICO Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 640.000 - 659.999 25 8,120,999.22 4.85 651 7.395 74.94 75.35 16.66 39.87 64.57 100.00 35.28 20.25 19.66 0.00 660.000 - 679.999 39 11,779,238.55 7.03 669 7.419 76.27 78.62 18.55 38.51 59.44 86.77 19.57 13.46 19.46 0.00 680.000 - 699.999 78 28,534,370.09 17.03 690 6.991 75.71 81.46 6.66 40.05 50.80 61.99 27.15 5.05 4.28 0.00 700.000 - 719.999 80 31,553,173.86 18.83 708 7.149 75.21 81.20 6.39 41.47 38.03 60.33 41.46 5.41 8.86 0.00 720.000 - 739.999 65 24,960,325.10 14.90 730 6.860 75.21 81.70 8.35 38.27 20.68 51.03 54.21 3.28 9.57 0.00 740.000 - 759.999 43 18,584,053.10 11.09 750 6.774 73.70 78.97 8.57 41.24 32.73 37.16 49.00 6.05 1.49 0.00 760.000 - 779.999 39 21,090,597.02 12.59 770 6.756 69.23 71.87 23.56 34.87 21.89 30.31 29.45 6.09 12.68 0.00 780.000 - 799.999 31 18,445,792.44 11.01 789 6.578 69.56 72.16 10.50 38.46 28.36 38.49 43.17 1.92 2.32 0.00 800.000 - 819.999 14 4,460,697.13 2.66 805 6.797 66.97 72.37 35.47 41.09 41.69 41.19 39.14 0.00 13.16 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 PMI Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 LTV < 80 358 153,267,715.37 91.49 728 6.859 72.03 77.06 9.72 39.14 37.33 51.60 38.90 5.05 0.00 0.00 LTV> 80 Has LPMI 42 10,010,051.22 5.98 711 8.034 90.24 90.24 47.21 39.60 34.46 78.06 23.49 22.17 100.00 0.00 LTV> 80 Has MI 14 4,251,479.92 2.54 729 7.552 90.92 90.92 0.00 39.34 23.98 73.86 60.91 0.00 100.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Property Type Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 2 FAMILY 32 16,113,891.10 9.62 738 6.972 70.58 73.14 4.43 39.97 33.56 18.87 52.26 2.12 1.56 0.00 3 FAMILY 14 6,117,820.32 3.65 739 7.028 69.76 69.93 4.82 37.75 38.40 0.00 88.26 0.00 0.00 0.00 4 FAMILY 18 5,592,278.30 3.34 729 7.095 74.85 74.85 15.52 31.82 43.82 0.00 36.68 0.00 0.00 0.00 CONDO 42 14,943,226.97 8.92 724 6.880 74.07 79.46 19.08 39.30 23.77 35.06 27.94 3.34 6.69 0.00 PUD 22 8,300,358.36 4.95 729 7.277 77.21 79.35 10.07 41.19 38.95 79.15 37.13 12.71 29.26 0.00 SINGLE FAMILY 286 116,461,671.46 69.52 725 6.917 73.84 79.25 12.07 39.33 38.38 64.56 35.57 6.92 9.09 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Occupancy Code Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 INVESTOR 128 48,662,708.55 29.05 737 7.113 71.93 72.27 14.34 37.71 43.29 0.00 52.42 1.09 6.80 0.00 OWNER OCCUPIED 248 90,040,924.15 53.75 714 7.025 77.09 84.73 11.76 40.84 36.48 100.00 31.58 10.47 12.17 0.00 SECOND HOME 38 28,825,613.81 17.21 750 6.423 65.48 67.83 7.12 36.36 26.99 0.00 36.80 0.00 0.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 3, 2007 12:18 Page3 of 5 GSAA 0710 - As of 9/1/07 All records Purpose Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 CASHOUT REFI 165 61,691,394.28 36.82 714 7.038 71.41 72.89 9.32 40.37 100.00 53.25 37.41 8.82 7.24 0.00 PURCHASE 167 69,588,908.00 41.54 737 6.907 77.00 84.34 13.72 39.00 0.00 55.24 38.18 3.46 9.62 0.00 RATE/TERM REFI 82 36,248,944.23 21.64 728 6.866 70.79 75.45 11.92 37.73 0.00 51.74 41.13 5.83 8.54 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Documentation Type Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 FULL DOC 57 19,619,763.94 11.71 736 7.004 76.39 78.84 100.00 39.09 29.31 53.98 23.60 11.79 24.09 0.00 NO DOC 27 10,344,713.50 6.17 715 7.470 73.85 74.44 0.00 0.00 47.02 62.64 49.84 2.66 24.12 0.00 NO RATIO 61 19,709,336.22 11.76 714 7.160 75.43 77.64 0.00 0.00 52.12 45.14 31.35 13.81 8.46 0.00 SISA 80 28,947,037.90 17.28 734 6.905 76.47 86.49 0.00 40.80 20.41 71.68 44.06 2.04 3.85 0.00 SIVA 189 88,908,394.95 53.07 727 6.840 71.61 75.92 0.00 38.65 39.25 48.73 40.31 4.57 4.79 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Interest Only Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 N 285 102,972,870.32 61.47 724 6.977 73.98 79.22 14.56 39.79 37.50 59.82 0.00 6.54 9.05 0.00 Y 129 64,556,376.19 38.53 731 6.898 72.99 76.58 7.17 38.19 35.75 44.05 100.00 5.00 7.65 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Interest Only Term Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 0.000 285 102,972,870.32 61.47 724 6.977 73.98 79.22 14.56 39.79 37.50 59.82 0.00 6.54 9.05 0.00 120.000 119 56,534,200.82 33.75 729 6.953 74.55 78.35 8.01 38.45 38.92 48.09 100.00 5.71 8.74 0.00 180.000 10 8,022,175.37 4.79 749 6.511 62.00 64.10 1.25 36.71 13.40 15.59 100.00 0.00 0.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Silent Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 N 293 116,676,926.62 69.65 728 6.989 71.79 71.79 13.91 38.37 48.07 39.51 40.91 7.96 12.22 0.00 Y 121 50,852,319.89 30.35 724 6.849 77.74 92.91 6.66 40.67 11.03 86.40 33.09 1.33 0.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Prepay Flag Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 N 373 157,569,869.35 94.06 728 6.931 73.26 78.12 10.98 39.11 35.70 51.16 38.92 0.00 7.64 0.00 Y 41 9,959,377.16 5.94 706 7.190 78.85 79.53 23.22 40.27 54.65 94.68 32.42 100.00 22.28 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Prepay Term Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 0 373 157,569,869.35 94.06 728 6.931 73.26 78.12 10.98 39.11 35.70 51.16 38.92 0.00 7.64 0.00 24 1 104,000.00 0.06 678 7.500 80.00 80.00 0.00 0.00 0.00 100.00 0.00 100.00 0.00 0.00 36 40 9,855,377.16 5.88 706 7.187 78.83 79.52 23.47 40.27 55.22 94.62 32.76 100.00 22.52 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 3, 2007 12:18 Page4 of 5 GSAA 0710 - As of 9/1/07 All records DTI Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 < 0.000 88 30,054,049.72 17.94 714 7.266 74.88 76.54 0.00 0.00 50.36 51.17 37.72 9.97 13.85 0.00 0.001 - 10.000 2 1,039,500.00 0.62 735 6.250 70.00 70.00 0.00 9.29 0.00 0.00 100.00 0.00 0.00 0.00 10.001 - 20.000 3 1,427,687.55 0.85 763 6.499 67.65 75.39 0.00 15.64 8.66 0.00 77.40 0.00 0.00 0.00 20.001 - 30.000 32 12,358,720.13 7.38 746 6.909 71.86 72.67 37.31 25.75 26.45 25.59 37.86 4.12 11.03 0.00 30.001 - 40.000 114 53,566,828.24 31.97 729 6.858 71.41 76.19 6.00 35.97 34.16 51.95 40.79 5.64 5.31 0.00 40.001 - 50.000 171 68,181,770.88 40.70 726 6.907 75.14 81.65 16.84 44.87 36.32 63.73 36.01 4.71 8.32 0.00 50.001 - 60.000 4 900,689.99 0.54 719 6.570 81.64 81.64 34.29 53.94 11.46 24.09 0.00 24.09 24.09 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Conforming Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 CONFORMING 249 57,970,612.15 34.60 713 7.127 76.75 83.00 10.74 40.16 40.83 66.13 30.59 12.10 16.15 0.00 NON CONFORMING 165 109,558,634.36 65.40 734 6.851 71.92 75.66 12.23 38.67 34.71 47.19 42.74 2.69 4.47 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Number of Units Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 1 350 139,705,256.79 83.39 725 6.934 74.06 79.28 12.70 39.43 36.85 62.27 34.85 6.88 10.03 0.00 2 32 16,113,891.10 9.62 738 6.972 70.58 73.14 4.43 39.97 33.56 18.87 52.26 2.12 1.56 0.00 3 14 6,117,820.32 3.65 739 7.028 69.76 69.93 4.82 37.75 38.40 0.00 88.26 0.00 0.00 0.00 4 18 5,592,278.30 3.34 729 7.095 74.85 74.85 15.52 31.82 43.82 0.00 36.68 0.00 0.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Product Type Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 15 YEAR FIXED 18 6,508,643.85 3.89 746 6.384 69.65 69.65 14.15 38.21 21.27 10.39 0.00 7.36 4.64 0.00 20 YEAR FIXED 5 1,252,303.21 0.75 735 6.714 64.20 64.20 0.00 36.25 85.26 100.00 0.00 38.25 0.00 0.00 30 YEAR FIXED 234 83,036,169.57 49.57 723 7.029 74.08 79.44 15.03 39.67 38.28 62.94 0.00 6.72 8.19 0.00 30 YEAR FIXED IO 129 64,556,376.19 38.53 731 6.898 72.99 76.58 7.17 38.19 35.75 44.05 100.00 5.00 7.65 0.00 FIXED BALLOON 30/15 2 876,173.34 0.52 676 7.395 79.07 79.07 0.00 49.73 71.27 0.00 0.00 0.00 28.73 0.00 FIXED BALLOON 40/30 26 11,299,580.35 6.74 720 6.932 76.39 84.74 14.09 41.64 33.24 65.60 0.00 1.68 17.40 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Originator Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 GREENPOINT 87 36,659,207.21 21.88 710 7.486 76.54 80.01 14.93 38.74 38.94 78.01 35.86 0.00 20.71 0.00 GS CONDUIT 95 24,179,270.86 14.43 704 7.216 76.32 76.86 24.13 41.09 63.57 90.49 22.47 41.19 27.59 0.00 WELLS FARGO 232 106,690,768.44 63.68 738 6.700 71.97 77.88 7.79 38.98 30.04 37.08 43.09 0.00 0.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 Servicer Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 AVELO 95 24,179,270.86 14.43 704 7.216 76.32 76.86 24.13 41.09 63.57 90.49 22.47 41.19 27.59 0.00 GREENPOINT 87 36,659,207.21 21.88 710 7.486 76.54 80.01 14.93 38.74 38.94 78.01 35.86 0.00 20.71 0.00 WELLS FARGO 232 106,690,768.44 63.68 738 6.700 71.97 77.88 7.79 38.98 30.04 37.08 43.09 0.00 0.00 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 BALLOON FLAG Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 N 386 155,353,492.82 92.73 728 6.945 73.36 77.72 11.60 38.96 36.89 53.19 41.55 6.29 7.75 0.00 Y 28 12,175,753.69 7.27 716 6.965 76.59 84.33 13.07 42.21 35.98 60.88 0.00 1.56 18.21 0.00 Total: 414 167,529,246.51 100.00 727 6.947 73.60 78.20 11.71 39.17 36.82 53.75 38.53 5.94 8.51 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 3, 2007 12:18 Page5 of 5 GSAA 2007 10 Bond S&P/Fitch % of Deal Balance Credit Support WAL Prin Window Initial Coupon Delay A1A AAA / Aaa 92.90% 40,011,000 14.20% 3.90 Nov07 - Aug26 6.00000 24 A1B AAA / Aaa 92.90% 3,311,000 7.10% 3.90 Nov07 - Aug26 6.00000 24 A2A AAA / Aaa 92.90% 49,011,000 14.20% 3.95 Nov07 - Aug26 6.50000 24 A2B AAA / Aaa 92.90% 4,055,000 7.10% 3.95 Nov07 - Aug26 6.50000 24 A3A AAA / Aaa 92.90% 54,250,000 14.20% 3.99 Nov07 - Aug26 7.00000 24 A3B AAA / Aaa 92.90% 4,490,000 7.10% 3.99 Nov07 - Aug26 7.00000 24 IO AAA / Aaa 1.73% 2,891,393 7.10% 4.47 NA 8.00000 24 PO1 AAA / Aaa 92.90% 505,409 7.10% 4.11 Nov07 - Aug26 0.00000 24 B1 AA/Aa2 2.70% 4,524,000 4.40% 10.15 Nov07 - Aug26 6.54790 24 B2 A/A2 1.55% 2,597,000 2.85% 10.15 Nov07 - Aug26 6.54790 24 B3 BBB/Baa2 0.65% 1,088,000 2.20% 10.15 Nov07 - Aug26 6.54790 24 B4 BB/Ba2 0.85% 1,424,000 1.35% 10.15 Nov07 - Aug26 6.54790 24 B5 B/B2 0.65% 1,089,000 0.70% 10.15 Nov07 - Aug26 6.54790 24 B6 NR 0.70% 1,173,637 0.00% 10.15 Nov07 - Aug26 6.54790 24 GSAA 0710 - As of 9/1/07 No Doc Loans Stats Age Percent PMI Percent Prepay Flag Percent BALLOON FLAG Percent Count:27 1 – 2 67.39 LTV < 80 75.88 N 97.34 N 97.57 Schedule Balance:$10,344,713.50 3 – 4 26.13 LTV> 80 Has LPMI 9.14 Y 2.66 Y 2.43 AverageSched Bal:$383,137.54 5 – 6 6.48 LTV> 80 Has MI 14.98 Total: 100.00 Total: 100.00 Maximum PBAL:$670,000.00 Total: 100.00 Total: 100.00 GrossWAC:7.470 Prepay Term Percent NetWac:7.164 States Percent Property Type Percent 0 97.34 OTERM:351 CA 26.10 2 FAMILY 2.43 36 2.66 RTERM:349 NY 14.77 4 FAMILY 5.82 Total: 100.00 ATERM:349 OR 13.20 CONDO 1.09 AGE:2 WA 11.07 PUD 18.00 DTI Percent DTI:0.0000 NC 8.78 SNGLE FAMILY 72.66 <0.000 100.00 Original LTV:73.852 CT 5.58 Total: 100.00 Total: 100.00 Combined LTV (Incl. Silent 2nds):74.442 AZ 5.46 FICO:714.777 MN 5.22 Occupancy Code Percent Conforming Percent FL 2.74 INVESTOR 27.62 CONFORMING 29.74 Current Rate Percent NJ 2.43 OWNER OCCUPIED 62.64 NON-CONFORMING 70.26 5.001 – 5.500 1.66 Other 4.66 SECOND HOME 9.74 Total: 100.00 6.001 – 6.500 15.35 Total: 100.00 Total: 100.00 6.501 – 7.000 14.67 Number of Units Percent 7.001 – 7.500 22.91 Original LTV Percent Purpose Percent 1 91.74 7.501 – 8.000 21.05 0.001 – 50,000 2.64 CASHOUT REFI 47.02 2 2.43 8.001 – 8.500 15.23 50,001 – 60,000 10.34 PURCHASE 48.46 4 5.82 8.501 – 9.000 2.60 60,001 – 70,000 33.34 RATE/TERM REFI 4.52 Total: 100.00 9.001 – 9.500 6.54 70,001 – 75,000 13.50 Total: 100.00 Total: 100.00 75,001 – 80,000 16.06 Product Type Percent 85,001 – 90,000 19.80 Documentation Type Percent 15 YEAR FIXED 2.42 Scheduled Balance Percent 90,001 – 95,000 4.33 NO DOC 100.00 30 YEAR FIXED 45.31 50,000.01 – 75,000.00 0.72 Total: 100.00 Total: 100.00 30 YEAR FIXED IO 49.84 100,000.01 – 125,000.00 1.09 FIXED BALLOON 30/15 2.43 150,000.01 – 200,000.00 5.09 Combined LTV (Inc. Silent 2nds) Percent Interest Only Percent Total: 100.00 200,000.01 – 250,000.00 2.42 0.001 – 50,000 2.64 N 50.16 250,000.01 – 300,000.00 13.15 50,001 – 60,000 10.34 Y 49.84 Originator Percent 350,000.01 – 400,000.00 7.27 60,001 – 70,000 33.34 Total: 100.00 GREENPOINT 62.75 400,000.01 – 450,000.00 12.55 70,001 – 75,000 13.50 GS CONDUIT 15.64 450,000.01 – 500,000.00 13.71 75,001 – 80,000 16.06 Interest Only Term Percent WELLS FARGO 21.61 500,000.01 – 550,000.00 25.79 85,001 – 90,000 19.80 0.000 50.16 Total: 100.00 550,000.01 – 600,000.00 5.58 90,001 – 95,000 4.33 120.000 49.84 600,000.01 – 650,000.00 6.15 Total: 100.00 Total: 100.00 Servicer Percent 650,000.01 – 700,000.00 6.48 AVELO 15.64 Total: 100.00 Lien Percent Silent Percent GREENPOINT 62.75 1 100.00 N 96.13 WELLS FARGO 21.61 Original Term Percent Total: 100.00 Y 3.87 Total: 100.00 180 4.85 Total: 100.00 360 95.15 FICO Percent Total: 100.00 660.000 – 679.999 4.59 680.000 – 699.999 37.92 RemTerm Percent 700.000 – 719.999 25.60 120.001 – 180.000 4.85 720.000 – 739.999 8.24 300.001 – 360.000 95.15 740.000 – 759.999 1.66 Total: 100.00 760.000 – 779.999 14.66 780.000 – 799.999 4.74 800.000 – 819.999 2.60 Total: 100.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 12, 2007 16:41 Page 1of1 GSAA 0710 - As of 10/1/07 Investors and Second Home Properties Stats Count:169 Schedule Balance:$78,406,946.37 AverageSched Bal:$463,946.43 Maximum PBAL:$2,000,000.00 GrossWAC:6.852 NetWAC:6.588 OTERM:345 RTERM:341 ATERM:342 AGE:4 DTI:37.144 Original LTV:69.561 Combined LTV (Incl. Silent 2nds):70.633 FICO:741.585 Current Rate Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 5.500 - 5.999 3 1,601,635.71 2.04 758 5.875 70.95 70.95 0.00 49.46 0.00 0.00 34.42 0.00 0.00 0.00 6.000 - 6.499 35 22,738,416.07 29.00 757 6.255 62.26 64.10 7.36 35.53 39.68 0.00 51.16 0.00 0.00 0.00 6.500 - 6.999 59 31,442,140.91 40.10 742 6.681 68.60 69.64 17.36 36.27 35.18 0.00 41.56 0.00 0.00 0.00 7.000 - 7.499 23 9,402,585.96 11.99 729 7.115 72.97 73.71 12.74 42.25 32.01 0.00 44.03 0.88 0.00 0.00 7.500 - 7.999 20 4,669,833.96 5.96 716 7.715 78.94 78.94 1.97 40.81 58.86 0.00 58.41 9.56 0.00 0.00 8.000 - 8.499 18 5,969,499.77 7.61 720 8.240 82.20 82.37 12.18 37.47 40.16 0.00 64.77 0.00 29.12 0.00 8.500 - 8.999 7 1,282,491.88 1.64 730 8.746 82.09 83.26 11.71 40.56 55.85 0.00 11.71 0.00 20.93 0.00 9.000 - 9.499 1 623,700.00 0.80 763 9.250 90.00 90.00 0.00 23.45 0.00 0.00 100.00 0.00 100.00 0.00 9.500 - 9.999 3 676,642.11 0.86 704 9.500 90.00 90.00 0.00 0.00 0.00 0.00 0.00 0.00 100.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Scheduled Balance Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 50,000.01 - 75,000.00 5 321,555.70 0.41 708 7.390 69.36 69.36 16.67 36.94 37.42 0.00 16.67 0.00 0.00 0.00 75,000.01 - 100,000.00 8 709,988.54 0.91 723 7.732 74.61 76.02 27.01 43.58 38.64 0.00 14.08 11.68 0.00 0.00 100,000.01 - 125,000.00 11 1,249,229.20 1.59 714 7.926 78.52 78.52 9.52 40.73 81.75 0.00 9.52 8.47 8.99 0.00 125,000.01 - 150,000.00 12 1,664,289.77 2.12 729 7.210 65.46 65.46 15.49 37.49 67.70 0.00 25.40 0.00 0.00 0.00 150,000.01 - 200,000.00 7 1,214,961.36 1.55 717 7.000 71.35 72.59 28.37 30.07 28.43 0.00 40.80 0.00 0.00 0.00 200,000.01 - 250,000.00 11 2,495,976.73 3.18 716 7.246 70.51 70.51 0.00 35.49 54.22 0.00 17.69 0.00 0.00 0.00 250,000.01 - 300,000.00 6 1,652,213.88 2.11 721 8.660 85.74 85.74 0.00 45.78 17.87 0.00 0.00 0.00 65.63 0.00 300,000.01 - 350,000.00 6 1,976,760.15 2.52 735 7.080 74.17 74.17 15.73 43.83 17.24 0.00 51.55 17.24 0.00 0.00 350,000.01 - 400,000.00 7 2,642,992.62 3.37 727 7.058 66.79 66.79 0.00 39.88 58.22 0.00 71.77 0.00 0.00 0.00 400,000.01 - 450,000.00 9 3,904,363.06 4.98 728 7.193 76.37 78.13 22.52 41.03 56.04 0.00 88.49 0.00 22.01 0.00 450,000.01 - 500,000.00 21 10,198,490.63 13.01 733 6.871 71.22 72.40 14.26 38.53 43.04 0.00 57.29 0.00 0.00 0.00 500,000.01 - 550,000.00 13 6,752,955.89 8.61 745 6.652 71.80 72.56 23.27 34.17 30.37 0.00 30.65 0.00 0.00 0.00 550,000.01 - 600,000.00 13 7,481,855.52 9.54 746 6.682 68.82 68.82 0.00 38.64 53.65 0.00 54.01 0.00 0.00 0.00 600,000.01 - 650,000.00 11 6,944,715.65 8.86 719 7.311 76.34 81.18 9.03 39.67 27.08 0.00 36.10 0.00 18.01 0.00 650,000.01 - 700,000.00 9 6,186,458.10 7.89 748 6.570 65.88 67.01 11.23 40.78 33.92 0.00 55.87 0.00 0.00 0.00 700,000.01 - 750,000.00 4 2,924,968.10 3.73 748 6.501 76.14 76.14 0.00 39.72 50.66 0.00 25.64 0.00 0.00 0.00 800,000.01 - 850,000.00 1 844,779.95 1.08 784 6.250 54.52 54.52 0.00 36.70 100.00 0.00 100.00 0.00 0.00 0.00 850,000.01 - 900,000.00 2 1,754,657.03 2.24 780 6.247 68.84 68.84 49.42 33.31 50.58 0.00 0.00 0.00 0.00 0.00 950,000.01 - 1,000,000.00 3 2,962,369.87 3.78 724 6.584 64.90 66.90 0.00 34.23 0.00 0.00 66.30 0.00 0.00 0.00 1,100,000.01 - 1,200,000.00 3 3,403,718.70 4.34 762 6.373 65.86 69.11 0.00 26.51 0.00 0.00 66.62 0.00 0.00 0.00 1,300,000.01 - 1,400,000.00 2 2,705,209.47 3.45 780 6.564 53.66 53.66 0.00 41.82 100.00 0.00 0.00 0.00 0.00 0.00 1,400,000.01 - 1,500,000.00 2 2,944,282.62 3.76 773 6.374 67.50 67.50 0.00 35.00 0.00 0.00 49.93 0.00 0.00 0.00 1,500,000.01 - 1,600,000.00 1 1,543,000.00 1.97 749 7.250 79.13 79.13 0.00 44.73 0.00 0.00 100.00 0.00 0.00 0.00 1,900,000.01 - 2,000,000.00 2 3,927,153.83 5.01 770 6.436 53.52 53.52 49.07 29.01 0.00 0.00 50.93 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Original Term Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 180 15 6,708,827.37 8.56 745 6.483 69.55 69.55 9.23 39.09 24.09 0.00 0.00 0.00 3.75 0.00 360 154 71,698,119.00 91.44 741 6.887 69.56 70.73 12.10 36.96 38.13 0.00 51.27 0.74 4.26 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 18, 2007 10:35 Page 1 of 5 GSAA 0710 - As of 10/1/07 Investors and Second Home Properties RemTerm Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 120.001 - 180.000 15 6,708,827.37 8.56 745 6.483 69.55 69.55 9.23 39.09 24.09 0.00 0.00 0.00 3.75 0.00 300.001 - 360.000 154 71,698,119.00 91.44 741 6.887 69.56 70.73 12.10 36.96 38.13 0.00 51.27 0.74 4.26 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Age Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 1 - 2 12 4,280,246.81 5.46 711 7.519 73.54 73.54 25.15 43.10 69.03 0.00 29.80 12.37 14.66 0.00 3 - 4 126 57,436,231.28 73.25 742 6.822 70.37 71.84 9.09 36.70 40.09 0.00 42.72 0.00 4.67 0.00 5 - 6 28 15,700,781.73 20.02 748 6.780 65.06 65.06 19.11 37.63 18.30 0.00 67.37 0.00 0.00 0.00 7 - 8 2 884,717.29 1.13 749 6.757 76.16 76.16 0.00 33.75 0.00 0.00 42.05 0.00 0.00 0.00 9> 1 104,969.26 0.13 717 7.750 80.00 80.00 0.00 52.60 100.00 0.00 0.00 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 States Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 CA 44 26,746,120.32 34.11 754 6.701 66.94 67.70 11.99 36.37 34.97 0.00 43.33 0.00 5.55 0.00 NY 21 11,621,773.48 14.82 742 6.839 71.76 72.71 28.18 32.99 28.35 0.00 53.19 0.00 0.00 0.00 FL 14 6,671,376.31 8.51 729 6.903 69.19 71.01 10.41 37.91 46.13 0.00 39.37 5.11 1.68 0.00 CO 5 3,801,276.75 4.85 766 6.525 51.84 55.62 0.00 36.54 10.52 0.00 63.14 0.00 0.00 0.00 OR 7 3,300,218.99 4.21 730 7.408 79.90 79.90 19.01 41.48 38.54 0.00 38.64 0.00 27.14 0.00 AZ 7 2,991,548.46 3.82 718 6.911 79.94 82.10 5.02 37.98 16.58 0.00 78.89 0.00 18.86 0.00 WA 9 2,739,551.14 3.49 725 7.036 74.56 74.56 4.80 45.75 33.44 0.00 66.56 0.00 0.00 0.00 HI 3 2,598,707.94 3.31 758 6.144 66.13 68.41 4.86 32.11 0.00 0.00 0.00 0.00 0.00 0.00 NC 4 2,237,969.26 2.85 754 7.280 79.33 79.78 4.47 44.83 4.69 0.00 95.31 0.00 0.00 0.00 NV 3 1,760,901.12 2.25 770 6.498 74.65 74.65 0.00 40.70 73.92 0.00 32.37 0.00 0.00 0.00 Other 52 13,937,502.60 17.78 720 7.146 70.53 71.46 7.07 40.19 62.71 0.00 41.62 1.35 1.80 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Original LTV Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 0.001 - 50.000 8 5,044,979.65 6.43 766 6.365 40.65 40.65 3.57 36.43 40.46 0.00 40.71 0.00 0.00 0.00 50.001 - 60.000 15 8,140,513.92 10.38 755 6.471 55.50 55.50 0.00 38.30 42.65 0.00 57.50 1.02 0.00 0.00 60.001 - 70.000 54 30,057,244.45 38.33 748 6.584 67.29 68.80 20.99 35.43 40.33 0.00 43.63 0.00 0.00 0.00 70.001 - 75.000 28 12,407,157.70 15.82 738 6.670 74.43 76.02 14.83 37.08 25.54 0.00 45.14 2.75 0.00 0.00 75.001 - 80.000 55 19,449,952.15 24.81 720 7.342 79.87 80.84 1.76 40.45 41.91 0.00 47.31 0.54 0.00 0.00 85.001 - 90.000 9 3,307,098.50 4.22 751 8.771 90.00 90.00 18.97 33.21 0.00 0.00 63.82 0.00 100.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Combined LTV (Incl. Silent 2nds) Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 0.001 - 50.000 8 5,044,979.65 6.43 766 6.365 40.65 40.65 3.57 36.43 40.46 0.00 40.71 0.00 0.00 0.00 50.001 - 60.000 15 8,140,513.92 10.38 755 6.471 55.50 55.50 0.00 38.30 42.65 0.00 57.50 1.02 0.00 0.00 60.001 - 70.000 50 26,963,352.93 34.39 751 6.580 67.24 67.24 20.82 35.81 44.96 0.00 44.54 0.00 0.00 0.00 70.001 - 75.000 26 11,587,898.92 14.78 744 6.672 73.60 74.55 15.88 35.18 27.34 0.00 54.18 2.94 0.00 0.00 75.001 - 80.000 52 19,248,004.73 24.55 720 7.328 79.20 79.87 4.09 40.22 39.78 0.00 43.93 0.55 0.00 0.00 85.001 - 90.000 18 7,422,196.22 9.47 728 7.638 81.77 89.87 11.82 37.65 6.68 0.00 44.24 0.00 44.56 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Lien Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 1 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 18, 2007 10:35 Page2 of 5 GSAA 0710 - As of 10/1/07 Investors and Second Home Properties FICO Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 660.000 - 679.999 6 1,557,197.64 1.99 668 7.481 72.29 73.26 38.50 43.15 86.03 0.00 9.65 0.00 0.00 0.00 680.000 - 699.999 32 10,962,423.41 13.98 690 7.043 73.86 76.07 1.09 39.85 58.39 0.00 26.57 0.00 0.00 0.00 700.000 - 719.999 33 12,284,650.79 15.67 707 7.298 73.67 74.72 6.40 39.14 38.20 0.00 53.45 0.68 7.56 0.00 720.000 - 739.999 29 12,222,323.83 15.59 731 6.788 70.42 72.81 7.54 33.35 20.21 0.00 65.62 0.00 5.13 0.00 740.000 - 759.999 22 12,188,432.78 15.55 750 6.812 70.52 70.94 4.32 40.93 43.53 0.00 62.50 3.66 0.00 0.00 760.000 - 779.999 22 15,219,592.58 19.41 770 6.603 64.66 65.38 25.38 32.50 25.10 0.00 40.29 0.00 6.94 0.00 780.000 - 799.999 18 11,349,005.77 14.47 789 6.572 67.31 67.31 17.07 37.87 28.87 0.00 32.75 0.00 3.77 0.00 800.000 - 819.999 7 2,623,319.57 3.35 805 6.731 60.48 60.48 20.80 44.06 62.92 0.00 62.68 0.00 10.23 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 PMI Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 LTV < 80 160 75,099,847.87 95.78 741 6.768 68.66 69.78 11.55 37.25 38.56 0.00 46.14 0.71 0.00 0.00 LTV> 80 Has LPMI 6 2,196,121.67 2.80 742 8.996 90.00 90.00 28.56 32.05 0.00 0.00 56.96 0.00 100.00 0.00 LTV> 80 Has MI 3 1,110,976.83 1.42 767 8.327 90.00 90.00 0.00 36.60 0.00 0.00 77.36 0.00 100.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Property Type Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 2 FAMILY 25 13,077,380.55 16.68 746 6.935 69.63 69.74 1.15 38.58 34.32 0.00 52.55 2.61 1.92 0.00 3 FAMILY 14 6,120,897.11 7.81 739 7.029 69.77 69.93 4.81 37.75 38.37 0.00 88.27 0.00 0.00 0.00 4 FAMILY 18 5,590,628.38 7.13 729 7.095 74.85 74.85 15.51 31.82 43.82 0.00 36.69 0.00 0.00 0.00 CONDO 23 10,129,966.14 12.92 727 6.701 70.85 73.47 21.15 39.68 25.19 0.00 23.65 0.00 1.11 0.00 PUD 6 1,729,913.73 2.21 746 8.448 84.08 84.08 0.00 36.78 0.00 0.00 49.68 0.00 82.30 0.00 SINGLE FAMILY 83 41,758,160.46 53.26 746 6.738 67.89 69.20 14.00 36.59 41.00 0.00 45.93 0.45 3.64 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Occupancy Code Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 INVESTOR 131 49,580,734.58 63.24 737 7.102 71.94 72.27 14.61 37.64 42.72 0.00 52.75 1.07 6.67 0.00 SECOND HOME 38 28,826,211.79 36.76 750 6.423 65.47 67.82 7.12 36.36 26.97 0.00 36.80 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Purpose Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 CASHOUT REFI 73 28,957,201.41 36.93 734 6.871 68.26 68.43 6.37 40.23 100.00 0.00 44.32 1.83 0.00 0.00 PURCHASE 66 31,577,447.80 40.27 745 6.968 74.19 76.26 14.56 36.08 0.00 0.00 46.34 0.00 10.47 0.00 RATE/TERM REFI 30 17,872,297.16 22.79 749 6.617 63.48 64.26 15.98 34.39 0.00 0.00 52.01 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Documentation Type Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 FULL DOC 21 9,298,462.69 11.86 757 6.763 69.94 70.96 100.00 35.91 19.83 0.00 29.76 0.00 6.75 0.00 NO DOC 13 4,136,148.46 5.28 723 7.764 79.16 79.16 0.00 0.00 12.51 0.00 30.81 0.00 39.37 0.00 NO RATIO 31 10,813,509.27 13.79 724 7.068 72.97 73.62 0.00 0.00 51.46 0.00 33.02 1.75 0.00 0.00 SISA 25 8,569,368.70 10.93 742 7.069 72.59 73.39 0.00 36.71 32.05 0.00 71.09 0.00 4.99 0.00 SIVA 79 45,589,457.25 58.14 744 6.696 67.23 68.57 0.00 37.48 40.10 0.00 50.57 0.75 1.37 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Interest Only Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 N 101 41,646,596.37 53.12 740 6.803 69.20 70.60 15.68 38.18 38.72 0.00 0.00 1.27 2.87 0.00 Y 68 36,760,350.00 46.88 743 6.908 69.97 70.67 7.53 36.12 34.91 0.00 100.00 0.00 5.74 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 18, 2007 10:35 Page3 of 5 GSAA 0710 - As of 10/1/07 Investors and Second Home Properties Interest Only Term Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 0.000 101 41,646,596.37 53.12 740 6.803 69.20 70.60 15.68 38.18 38.72 0.00 0.00 1.27 2.87 0.00 120.000 60 29,616,651.63 37.77 743 6.992 72.54 73.36 9.00 36.19 39.70 0.00 100.00 0.00 7.13 0.00 180.000 8 7,143,698.37 9.11 745 6.560 59.33 59.47 1.40 35.88 15.05 0.00 100.00 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Silent Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 N 157 71,493,857.04 91.18 744 6.871 69.24 69.24 11.68 37.44 39.81 0.00 48.23 0.74 4.63 0.00 Y 12 6,913,089.33 8.82 717 6.661 72.86 85.01 13.67 34.55 7.17 0.00 32.95 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Prepay Flag Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 N 166 77,877,413.86 99.32 742 6.847 69.53 70.61 11.94 37.09 36.50 0.00 47.20 0.00 4.25 0.00 Y 3 529,532.51 0.68 744 7.539 73.60 73.60 0.00 46.87 100.00 0.00 0.00 100.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Prepay Term Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 0 166 77,877,413.86 99.32 742 6.847 69.53 70.61 11.94 37.09 36.50 0.00 47.20 0.00 4.25 0.00 36 3 529,532.51 0.68 744 7.539 73.60 73.60 0.00 46.87 100.00 0.00 0.00 100.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 DTI Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 < 0.000 44 14,949,657.73 19.07 724 7.260 74.68 75.15 0.00 0.00 40.69 0.00 32.41 1.26 10.89 0.00 0.001 - 10.000 2 1,039,500.00 1.33 735 6.250 70.00 70.00 0.00 9.29 0.00 0.00 100.00 0.00 0.00 0.00 10.001 - 20.000 3 1,427,413.60 1.82 763 6.499 67.65 75.39 0.00 15.64 8.66 0.00 77.41 0.00 0.00 0.00 20.001 - 30.000 18 9,573,735.63 12.21 756 6.864 70.77 70.93 41.58 26.03 22.89 0.00 42.91 0.00 6.51 0.00 30.001 - 40.000 45 25,740,928.05 32.83 744 6.699 65.85 66.83 2.83 35.90 33.11 0.00 56.17 0.00 1.66 0.00 40.001 - 50.000 54 24,992,097.90 31.87 744 6.818 69.66 71.23 17.99 44.61 47.74 0.00 44.83 1.36 2.51 0.00 50.001 - 60.000 3 683,613.46 0.87 715 6.398 80.00 80.00 13.43 54.01 15.36 0.00 0.00 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Conforming Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 CONFORMING 86 20,398,398.99 26.02 722 7.289 72.97 73.09 6.26 37.23 48.51 0.00 46.52 2.60 5.87 0.00 NON CONFORMING 83 58,008,547.38 73.98 748 6.699 68.36 69.77 13.83 37.12 32.86 0.00 47.01 0.00 3.64 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Number of Units Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 1 112 53,618,040.33 68.38 742 6.786 68.97 70.49 14.90 37.24 36.69 0.00 41.84 0.35 5.70 0.00 2 25 13,077,380.55 16.68 746 6.935 69.63 69.74 1.15 38.58 34.32 0.00 52.55 2.61 1.92 0.00 3 14 6,120,897.11 7.81 739 7.029 69.77 69.93 4.81 37.75 38.37 0.00 88.27 0.00 0.00 0.00 4 18 5,590,628.38 7.13 729 7.095 74.85 74.85 15.51 31.82 43.82 0.00 36.69 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 18, 2007 10:35 Page4 of 5 GSAA 0710 - As of 10/1/07 Investors and Second Home Properties Product Type Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 15 YEAR FIXED 13 5,833,328.15 7.44 755 6.346 68.12 68.12 10.62 37.71 17.01 0.00 0.00 0.00 0.00 0.00 30 YEAR FIXED 78 31,051,582.69 39.60 743 6.927 68.99 70.04 19.04 38.23 41.11 0.00 0.00 1.71 3.04 0.00 30 YEAR FIXED IO 68 36,760,350.00 46.88 743 6.908 69.97 70.67 7.53 36.12 34.91 0.00 100.00 0.00 5.74 0.00 FIXED BALLOON 30/15 2 875,499.22 1.12 676 7.395 79.07 79.07 0.00 49.73 71.27 0.00 0.00 0.00 28.73 0.00 FIXED BALLOON 40/30 8 3,886,186.31 4.96 708 6.360 70.24 76.89 0.00 34.99 44.84 0.00 0.00 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Originator Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 GREENPOINT 24 8,056,790.00 10.28 723 8.069 81.51 81.70 15.23 38.05 39.21 0.00 36.10 0.00 41.05 0.00 GS CONDUIT 10 2,298,936.77 2.93 736 7.572 69.34 69.34 2.33 39.67 82.45 0.00 28.79 23.03 0.00 0.00 WELLS FARGO 135 68,051,219.60 86.79 744 6.684 68.15 69.37 11.78 37.05 35.12 0.00 48.77 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 Servicer Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 AVELO 10 2,298,936.77 2.93 736 7.572 69.34 69.34 2.33 39.67 82.45 0.00 28.79 23.03 0.00 0.00 GREENPOINT 24 8,056,790.00 10.28 723 8.069 81.51 81.70 15.23 38.05 39.21 0.00 36.10 0.00 41.05 0.00 WELLS FARGO 135 68,051,219.60 86.79 744 6.684 68.15 69.37 11.78 37.05 35.12 0.00 48.77 0.00 0.00 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 BALLOON FLAG Count Balance Percent FICO GWAC OLTV CLTV %FullDoc DTI %Cashout %OwnerOcc %IO %PP %OLTV> 80 %FICO < 620 N 159 73,645,260.84 93.93 744 6.872 69.41 70.20 12.63 37.08 36.11 0.00 49.92 0.72 4.15 0.00 Y 10 4,761,685.53 6.07 702 6.550 71.86 77.29 0.00 38.65 49.70 0.00 0.00 0.00 5.28 0.00 Total: 169 78,406,946.37 100.00 742 6.852 69.56 70.63 11.86 37.14 36.93 0.00 46.88 0.68 4.22 0.00 This material has been prepared specifically for you by the Fixed Income Sales and Trading Department and is not the product of Fixed Income Research. This material contains indicative terms only. All material contained herein, including proposed terms and conditions are for discussion purposes only. Finalized terms and conditions are subject to further discussio negotiation. This material is for your private information and we are not soliciting any action based upon it. This material is not to be construed as an offer to sell or the solicitation of any offer to buy any security in any jurisdiction where such an offer or solicitation would be illegal. Opinions expressed are our present opinions only, and any information or indicatio contained in this material are current as of the date appearing on this material only. The material is based upon information which we consider reliable, but we do not represent that it is accurate or complete, and it should not be relied upon as such. The information contained in this material may be based on assumptions regarding market conditions and other matte reflected therein. We make no representations regarding the reasonableness of such assumptions or the likelihood that any of such assumptions will coincide with actual market conditions or events, and this material should not be relied upon for such purposes. Goldman Sachs shall have no liability, contingent or otherwise, to the user or to third parties, for the quali accuracy, timeliness, continued availability or completeness of the data nor for any special, indirect, incidental or consequential damages which may be incurred or experienced because of the use of the data or calculations made available herein, even if Goldman Sachs has been advised of the possibility of such damages. Certain transactions, including those involvi options and high yield securities, give rise to substantial risk and are not suitable for all investors. We and our affiliates, officers, directors, partners and employees, including persons involved in the preparation or issuance of this material may, from time to time, have long or short positions in, and buy or sell, the securities mentioned therein or derivatives thereof (in options). Goldman Sachs does not provide accounting, tax or legal advice; such matters should be discussed with your advisors and or counsel. In addition, we mutually agree that, subject to applicable law, you may disclose any and all aspects of this material that are necessary to support any U.S. federal income tax benefits, without Goldman Sachs imposing any li any kind. This material has been issued by Goldman, Sachs & Co. and has been approved by Goldman Sachs International, which is regulated by The Financial Services Authority, in connection with its distribution in the United Kingdom and by Goldman Sachs Canada in connection with its distribution in Canada. Further information on any of the securities, futures options mentioned in this material may be obtained upon request and for this purpose persons in Italy should contact Goldman Sachs S.I.M. S.p.A. in Milan, or at its London branch office at 133 Fleet Street. Oct 18, 2007 10:35 Page5 of 5
